DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II claims 13-18 in the reply filed on 1/6/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 3/26/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. In particular, the copy of the Hong reference ("A nanoliter-scale nucleic acid processor with parallel architecture") was blurry and difficult to read and therefore could not be considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 17, the claim recites the flow path-side base member has a cavity that forms “a flow path” by being bonded to the base member. It is unclear if the term “a flow path” refers to “a flow path” as recited in claim 13 or another flow path. For the purposes of examination, this will be interpreted to mean any flow path. 
Claim 18 recites the limitation "the energy director section" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 recites an energy director but does not specify an “energy director section.” For the purposes of examination, this will be interpreted to mean any area near an energy director.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manaresi (US 2013/0037139, made of record on the IDS dated 3/26/2019).
 a fluidic device (Manaresi [0033] teaches a microfluidic system) comprising: a base member; (Manaresi [0034] teaches a wall (base) 7) a valve part that is integrally formed with the base member (Manaresi [0062] and [0066] describe a closing element (valve) 10 in a hole 9 in the wall (base member) 7) and is configured to be deformed by a fluid to open and close a flow path; (Manaresi and [0074]-[0080] teach a pneumatic device generates pressure on the closing element (valve) to open or close to open or close a connection (flow path) between two segments) a seal section that is integrally formed with the valve part and that seals between a member that supplies the fluid to the valve part and the fluidic device (Manaresi [0061]-[0062] describes a partition (seal section) 12 that contacts the closing element (valve) to open or close the channel 2.)
Regarding claim 14, Manaresi meets the claimed, the fluidic device according to claim 13, wherein the base member comprises an opening section that penetrates from a first surface of the base member to a second surface of the base member, (Manaresi [0035] teaches the wall (base) 7 has a hole (opening section 9), see Manaresi Figures 3 and 4 for the hole extending from a first surface to second) and the valve part is disposed in the opening section on a side of the first surface (Manaresi Figures 3 and 4 show the closing element (valve) 10 in the hole (opening section) 9 on the first side) and the seal section is disposed to protrude from the opening section on a side of the second surface. (Manaresi Figures 3 and 4 show the partition (seal section) 12 protrudes outwards from the hole on the second surface.)





    PNG
    media_image1.png
    635
    884
    media_image1.png
    Greyscale


Regarding claim 15, Manaresi meets the claimed, the fluidic device according to claim 14, wherein the seal section is formed in a flange shape surrounding the opening section on the second surface (Manaresi Figure 3 shows the partition (seal section) 12 is in a flange shape around the hole (opening section) 9).
Regarding claim 16, Manaresi meets the claimed, the fluidic device according to claim 14, wherein the valve part and the seal section are integrally formed with a cylindrical connecting section formed along an inner wall of the opening section (Manaresi [0062] describes the inner surface 16 of the hole (opening section) 9 and Figure 1 shows the hole is cylindrical.) 
    PNG
    media_image2.png
    358
    589
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Manaresi modified by Kolb (US 2015/0352549).
Regarding clam 17, Manaresi meets the claimed, the fluidic device according to claim 14, further comprising a flow path-side base member that is bonded to the base member, (Manaresi [0034] teaches another wall (flow path-side base member) 6 connected to the first wall (base) 7).
Manaresi does not meet the claimed, wherein the flow path-side base member has a cavity that forms a flow path by being bonded to the base member.
Analogous in the field of fluidic devices, Kolb meets the claimed, wherein the flow path-side base member has a cavity that forms a flow path by being bonded to the base member (Kolb [0130] teaches a valve with a first subassembly (flow path-side base member) 1310 and a second subassembly (base) 1311, Figure 14A-B show a cavity in the member 1310 that forms dual ports (flow paths) in the device.)

    PNG
    media_image3.png
    747
    702
    media_image3.png
    Greyscale

The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Manaresi as applied to claim 17 above, in further view of Shin (US 2009/0152326).
Regarding claim 18, modified Manaresi does not meet the claimed, the fluidic device according to claim 17, wherein an energy director is formed protruding from a position surrounding the flow path on the flow path-side base member or the base member, and wherein the flow path-side base member and the base member 10are bonded through ultrasonic welding via the energy director section.
Analogous in the field of fluidic devices, Shin meets the claimed, the fluidic device according to claim 17, wherein an energy director is formed protruding from a position surrounding the flow path on the flow path-side base member or the base member,(Shin [0038] and Figure 4A teach an energy director 121 is applied to either a top 120 or bottom 110 board (base or path-side members) around a portion that forms the channel 113 ) and wherein the flow path-side base member and the base member are bonded through ultrasonic welding via the energy director section (Shin [0038] teaches the top and bottom boards are bonded together via ultrasonic welding and melting the energy director.)

    PNG
    media_image4.png
    307
    623
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the fluidic device of Manaresi with the energy director and ultrasonic welding of Shin in order to bond the top and bottom board together and form the channel, see Shin [0038]-[0039].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        

/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744